[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CERTIFICATION TO SECRETARY OF STATE
Plaintiff Auden Grogins was a candidate in the November 6, 2001, election for a position on the Bridgeport City Council. She claims that she was aggrieved by a mistake in the count of the votes in the 130th voting district and has brought this suit pursuant to General Statutes § 9-328. This statute provides for court intervention under narrowly defined circumstances. This case presents one of those circumstances.
The evidence clearly establishes that voting machine number 160717 malfunctioned on election day in that it failed to count any votes that CT Page 16366 were cast for the candidates on columns 9A and 9B. At the end of the day, the counters registered zero for each candidate. Paul Batchelder, a voting machine technician who is employed by a company that services voting machines, examined the machine under court order and found that due to a factory defect the machine could not record votes that were cast for the candidates on columns 9A and 9B. Candidate Grogins was listed on column 9B Various persons testified that they had voted for Grogins.
The evidence further shows that the mistake in the count of the votes was a substantial mistake and that as a result of the mistake the reliability of the election as determined by the Bridgeport election officials is seriously in doubt. Candidate Grogins received votes on all the voting machines that were used in the three polling places in the 130th District. There were two machines in the polling place at Roosevelt School, District 130-C. One of the two machines at Roosevelt School was the defective machine, number 160717. Professor Benjamin Fine, a mathematics professor with experience in statistical analysis, testified that based on the fact that voters entered the two machines at Roosevelt School on a random basis, he was able to perform a statistical analysis. Grogins needed twenty-eight additional votes to win. Professor Fine testified that there is a 99.994 chance that Grogins received at least thirty-five votes from persons who entered machine number 160717 and that she could have received ninety to ninety five votes.
The court orders a new election in District 130-C at the Roosevelt School. The election is to be for two positions on the Bridgeport City Council. The Republican candidates are Michael R. Carter and Thomas Freer. The Democratic candidates are Thomas J. Lattin and Auden C. Grogins. A person's eligibility to vote is to be determined under the General Statutes.
The voting machine malfunction only affected those electors who voted at the Roosevelt School, that is, District 130-C. Votes were validly cast in District 130-A and 130-B and remain valid. A final tally for the common council positions will be made by adding to the votes that were cast in Districts 130-A and 130-B on November 6, 2001, the votes will be cast in the new election in District 130-C.
The erroneous tally had shown Carter and Latin to be the winners. The court has ordered a new election rather than adopting the recommendation of Carter, Lattin and Grogins that candidates Freer and Grogins be declared the winners. Carter, Lattin and Grogins and counsel for the City, town clerk, head moderator, Democratic Registrar of Voters and Republican Registrar of Voters agree that the new election should be limited to District 130-C. CT Page 16367
THIM, J.